UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



JUAN ANTONIO VAZQUEZ,                          )
                                               )
                    Plaintiff,                 )
                                               )
                    v.                         )   Civil Action No. 10-0039 (RJL)
                                               )
U.S. DEPARTMENT OF JUSTICE et al.              )
                                               )
                    Defendants.                )




                                           ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is this

 ~~   fda;of August 2012,
      ORDERED that Defendants' Renewed Motion for Summary Judgment [Dkt. #

40] is GRANTED; it is further

      ORDERED that Plaintiffs Request for Judicial Notice [Dkt. # 43] is

GRANTED; it is

      FURTHER ORDERED that Plaintiffs Cross Motion for Summary Judgment

[Dkt. # 44] is DENIED; and it is further

      ORDERED that judgment is entered for the Defendants. This is a final

appealable Order.

                                               Q'
                                               iuc~
                                               United States District Judge